DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/20 is being considered by the examiner.
Response to Amendment
This office action is in response to amendment filed on 09/11/20.  Regarding the amendment, claims 1-14 are canceled, claims 15-28 are present for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller et al. (WO 2017032537 A1).
Regarding claim 15, Muller teaches an insulating unit for an electric machine comprising: 
a hairpin winding (1, fig 1), comprising: 
a plurality of connection pins (21) configured to electrically connect to an interconnect and a plurality of hairpin ends (3) that are welded; 
a base body (6) having an insulating material (plastic) that extends at least over a portion of a circumference of the hairpin winding (1), the base body (6) comprises at an underside a receiving area (7) that faces the hairpin winding (1) and which has openings (8) configured to receive the plurality of hairpin ends (3); and 
dividing walls (9, 10) are provided between the openings (8) at least in circumferential direction, 
wherein the openings (8) and/or dividing walls (9, 10) have fastening elements (flexible layer, page 4 last paragraph) configured to frictionally engage and/or positively engage to the plurality of hairpin ends (3).

    PNG
    media_image1.png
    600
    687
    media_image1.png
    Greyscale


Regarding claim 16, Muller teaches the base body (6) has cutouts (11) for the plurality of connection pins of the hairpin winding to pass through.
Regarding claim 17, Muller teaches the base body (6) comprises the interconnect for the plurality of connection pins (21) of the hairpin winding (1).
Regarding claim 18, Muller teaches the fastening elements are deformable areas (the flexible layer, page 4, last paragraph) of the openings (8).
Regarding claim 19, Muller teaches the deformable areas (the flexible layer) are formed by narrowings that extend at least over a portion of a depth of the openings (8) and reduce an inside diameter of the openings (8) to a dimension that is smaller relative to the plurality of hairpin ends (3, fig 4).
Regarding claim 20, Muller teaches the deformable areas (the flexible layer) are formed by an elastic material (page 4 last paragraph) of the base body (6) and the openings (8) are formed by perforations which are smaller compared with the plurality of hairpin ends (3).
Regarding claim 21, Muller teaches the deformable areas (the flexible layer) are formed by the openings (8) and/or dividing walls (9, 10), wherein the latter comprise prestretched thermoplastic contractible through an application of heat (page 11 ln 10-11).
Regarding claim 22, Muller teaches the fastening elements are formed by adhesive (page 5 ln 8-10) provided in the openings (8) and/or on the dividing walls (9, 10).

Regarding claim 23, Muller teaches the base body (6) has at an upper side remote of the hairpin winding (1) a closed upper surface to prevent penetration by the plurality of hairpin ends (3, fig 6).
Regarding claim 24, Muller teaches the base body (6) is formed of a plurality of parts (fig 3), and the closed upper surface is formed by a plate which is harder than the receiving area (page 5 ln 1-10).
Regarding claim 25, Muller teaches the openings (8) and/or dividing walls (9, 10) have a softer coating compared with a material of the receiving area in order to prevent damage to an insulating varnish of the hairpin winding (1) during assembly (page 5 ln 1-10).
Regarding claim 26, Muller teaches an electric machine with a hairpin winding (1), comprising 
an insulating unit (fig 3) comprising: 
a hairpin winding (1), comprising: 
a plurality of connection pins (21) configured to electrically connect to an interconnect and a plurality of welded hairpin ends (3); 
a base body (6) having an insulating material (plastic) that extends at least over a portion of a circumference of the hairpin winding (1), the base body (6) comprises at an underside a receiving area (7) that faces the hairpin winding (1) and which has openings (8) configured to receive the plurality of hairpin ends (3); and 
dividing walls (9, 10) are provided between the openings (8) at least in circumferential direction, 
wherein the openings (8) and/or dividing walls (9, 10) have fastening elements (flexible layer, page 4 last paragraph) configured to frictionally engage and/or positively engage to the plurality of hairpin ends (3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Hagiwara et al. (WO 2013114729 A1).
Regarding claim 27, Muller teaches the claimed invention as set forth in claim 26, except for the added limitation of the insulating unit is sewn to the hairpin winding.
Hagiwara teaches a rotary electric machine having an insulating unit (42) wherein the insulating unit is sewn to the hairpin winding (fig 17) to increase conductor space factor in the motor.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Muller’s insulating unit is sewn to the hairpin winding as taught by Hagiwara.  Doing so would increase conductor space factor in the motor.
Regarding claim 28, Muller teaches a method for producing an electric machine according comprising: 
providing a hairpin winding (1); 
positioning an insulating unit (5) on the hairpin winding (1), wherein openings (8) at an underside of the insulating unit (5) are positioned facing hairpin ends (1); and 
fastening the insulating unit (5) to the hairpin winding (1) by at least one of the following: 
pressing the hairpin ends (1) into the openings (8) of the insulating unit (5) to produce a mechanical clamping connection.  However,  Muller does not teach sewing the insulating unit to an end winding of the hairpin winding.
Hagiwara teaches a rotary electric machine having an insulating unit (42) wherein the insulating unit is sewn to the hairpin winding (fig 17) to increase conductor space factor in the motor.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Muller’s method with a step of sewing he insulating unit to an end winding to the hairpin winding as taught by Hagiwara.  Doing so would increase conductor space factor in the motor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chamberlin et al. (US 2012/0274156 A1) teaches an electric machine module (10) has a stator assembly (26) which includes a stator core (34), a weld end (58), an insertion end (56), and a predetermined number of slots (42) extending through the stator core from the weld end to the insertion end. A predetermined number of conductors (44) are positioned within a portion of the slots. The portions of the of conductors extend from the weld end and the insertion end. An insulation member (66) includes a predetermined number of recesses (68) which are coupled to a portion of the conductors extending from the weld end of the stator assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834